DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1 and 7 have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a method and claim 7 is directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite transforming the received data and store transformed data in the database, which is an abstract idea. Specifically, the claims recite “receiving...original bankcard data…;  transforming the original bankcard data into an equivalent bankcard data…; storing the equivalent bankcard data…”, which is grouped within the “Mental processes” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving data, assigning an identifier, transform the data and store transformed data corresponding to the identifier, which is a process that deals with concepts performed in See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claims are directed toward transforming the data which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case mental processes and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, payment system, payment processing computer system, central processing unit, storage system, CPU, memory and computer network merely use a computer as a tool to perform an abstract idea. Specifically, the payment system, payment processing computer system, central processing unit, storage system, CPU, memory and computer network perform the steps or functions of receiving data, assigning an identifier, transform the data and store transformed data corresponding to the identifier. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of payment system, payment processing computer system, central processing unit, storage system, CPU, memory and computer network merely, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transforming the received data and store transformed data in the database. As 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 7 recite “assigning by the payment system, a unique sequence number to the original bankcard data” this limitation was not described in the specification.
Specification discloses: The payment system 12 can also assign and associate a unique sequence number 330 for each customer identifier 320. The sequence number 330 can include any number of characters. The sequence number 330 is subsequently used as a reference to save and retrieve the private data 25 of the customer 20 in the identifying database 38B, existing bankcard data database 38C and payment card data database 38D. The sequence number 330 can also be stored with the customer identifier 320 in the identifier database 38A (See publication paragraph 0056) but does not disclose the limitation above.
Claims 1 and 7 recite “determines offsets to be applied to the different portions of the bankcard number for the original bankcard, using the unique sequence number as a reference to lookup the offsets in a table; and 
Specification discloses: For a bankcard data that is input to the logic 310, the forward transform logic 310A, determines the range of the sequence number. Then using this range it reads the offsets for that range from table 310E. Offset 1 is applied to original element A to get equivalent element A, offset 2 is applied to original element B to get equivalent element B, offset 3 is applied to original element C to get equivalent element C, offset 4 is applied to original element D to get equivalent element D and offset 5 is applied to original element E to get equivalent element E. (See publication paragraph 0077-0078) but does not describe the limitation above.
Claims 1 and 7 recite “when a customer later initiates a payment transaction using a payment card that us associated with the unique sequence number, the payment system retrieves the equivalent bankcard data using the unique sequence number as a reference, uses reverse transform logic to transform the equivalent bankcard data into the original bankcard data, and then sends the original bankcard data to a bankcard authorization network as part of the payment transaction, without storing the original bankcard data in the storage system” these limitations were not described in the specification.
Specification discloses: The reverse transform logic 310B, using the sequence number 330 as an input parameter, enables the equivalent bank card data 314 to be converted back to the original bank card data of 352A and 352B.(See publication paragraph 0079) but does not describe the limitation above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite “a customer later initiates a payment transaction using a payment card that is associated with the unique sequence number” the scope of the claim is unclear because customer is not part of the method or system. In other word when infringement would occur when payment system performs the method steps/functions or when payment system and user perform the steps/functions. ((In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (lll)(B» which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process).

Claim 7 make reference to multiple statutory classes of invention. Claim 7 is directed to “a system . . . comprising: processing computer system, CPU and storage system…,” However, claim recites acts performed by a user or acts not attributed to the claimed structure. Specifically, claim recites “a customer later initiates a payment transaction using a payment card that is associated with the unique sequence number.” This limitation render the claim indefinite, because it is unclear whether infringement of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685